                Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 1 of 27




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

 MARK A. NAVA                                            §
                                                         §
 VS.                                                     §         CIVIL ACTION
                                                         §
                                                         §         NO. ______________________
                                                         §
CEMINSURANCECOMPANY                                      §                 JURY

                                            NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

          CEM Insurance Company ("CEM"), the Defendant herein, respectfully submits the

following notice of removal.

                                                             I.

         CEM is the Defendant in litigation now pending in the County Court at Law No. 10 of

Bexar County, Texas, Cause No. 2020CV03138, styled "Mark A Nava v. CEM Insurance

Company." The suit filed against CEM is a civil action seeking recovery ofunderinsured motorist

benefits under a contract of personal auto insurance, as well as a claim for breach of contract and

a claim for attorney's fees under the Texas Declaratory Judgment Act. 1

                                                             II.

         Both at the time of the filing of Plaintiffs Original Petition and at the time of the filing of

this Notice of Removal, Plaintiff was, is, and continuously has been a citizen of the State of Texas



         CEM has not been actually served with citation in connection with Plaintiffs lawsuit. Instead, Plaintiff
apparently served the citation for CEM on a CPA in Euless, Texas, who was alleged to be the registered agent for
CEM, but who is not in fact CEM's registered agent and who has no connection whatsoever with CEM. CEM became
aware of the lawsuit, however, and has already filed an appearance in the state cowi suit and is timely filing this Notice
of Removal within 30 days of the improper service on someone who is not a registered agent for CEM.


NOTICE OF REMOVAL - Page 1
              Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 2 of 27




with his place of residence in the state of Texas. Both at the time of filing Plaintiffs Original

Petition and at the time of the filing of this Notice of Removal, Defendant was, is, and continuously

has been a corporation organized and existing under the laws of the State of Illinois and having its

principal place of business in the State of Illinois. Thus, Defendant is a corporate citizen of the

State of Illinois.

                                                  III.

        The amount in controversy in this matter, exclusive of interest and costs, exceeds the sum

or value of $75,000, as evidenced by Plaintiffs allegation at page 2, numbered paragraph Ill of

Plaintiffs Original Petition, which reads: "Plaintiff states that he seeks monetary relief over one

hundred thousand dollars ($1 00,000.00) but no more than two hundred thousand dollars

($200,000.00)."

        Plaintiff has not affirmatively plead an amount in controversy less than $75,000.

Moreover, an analysis of the Plaintiffs claims demonstrates that the damages sought, including

the claim for attorney's fees, more likely than not places the amount in controversy above the

jurisdictional minimum, as Plaintiffhas expressly alleged.

        Plaintiff seeks recovery of damages arising from a motor vehicle accident that occurred on

July 22, 2018, in San Antonio, Texas.        Plaintiff alleged that, as a result of the collision, he

"sustained serious injuries and damages, the value of which exceeded the liability policy limits of

the Third Pmiy, Monica Pena Lucio." Plaintiff's Original Petition, p. 3,     ~   V. After settling with

Ms. Lucio's liability insurer for the limits of her liability policy, Plaintiff sought- and seeks- the

recovery of the balance of his damages from Defendant CEM, including the "full value of his

underinsured benefits." !d. at p. 4. Plaintiff has sued for the VIM benefits under the contract of



NOTICE OF REMOVAL - Page 2
             Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 3 of 27




insurance and for breach of contract, pursuant to which he "seeks damages for such breach,

including actual damages, consequential damages, attorneys' fees, prejudgment interest, litigation

expenses, and costs of court." !d. at p. 5,   ~VII.    In addition, Plaintiff seeks recovery of attorney's

fees under Chapters 37 and 38 of the Texas Civil Practice & Remedies Code. Id. and            at~   VIII.

                                                      IV.

       This Court has jurisdiction and this action is properly removable based upon diversity of

citizenship under 28 U.S.C. §1332, et seq. Pursuant to 28 U.S.C. § 1664, Defendant has removed

this action to this Court within the time specified by law.

                                                      v.
       Attached hereto are (1) an index of all attached documents, (2) a copy of the Docket Sheet

in the State Court action, (3) all executed process, (4) all pleadings (excluding discovery material)

filed in the State Court action, Cause No. 2020CV03138, in the County Court at Law No. 10 of

Bexar County, Texas, including any Orders signed by the state judge, and (5) a complete list of all

counsel of record in the action.

                                     PRAYER FOR RELIEF

       Wherefore, premises considered, CEM Insurance Company prays that the action now

pending in the County Comi at Law No. 10 of Bexar County, Texas be removed to this, the United

States District Court for the Western District of Texas. San Antonio Division.




NOTICE OF REMOVAL - Page 3
             Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 4 of 27




                                                   Respectfully submitted,




                                                           Michael A. Hummert
                                                           Lead Attorney
                                                           State Bar No. 10272000
                                                           mhummert@ekvallbyrne.com
                                                           EKVALL & BYRNE, LLP
                                                           4450 Sigma Road, Suite 100
                                                           Dallas, Texas 75244
                                                           TELEPHONE (972) 239-0839
                                                           FACSIMILE (972) 960-9517

                                                   ATTORNEYS FOR DEFENDANT
                                                   CEM INSURANCE COMPANY



                                 CERTIFICATE OF SERVICE

        On August             2020, I electronically submitted the foregoing document with the clerk
of court of the U.S. District Court, Western District of Texas, using the electronic case files system
of the court. I hereby certify that I have served all counsel and/or pro se parties of record
electronically or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).




                                                       MICHAEL A. HUMMERT




NOTICE OF REMOVAL -Page 4
         Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 5 of 27




      ALL PROCESS, PLEADINGS and ORDERS
     PREVIOUSLY SERVED UPON DEFENDANT
           AND DEFENDANT'S ANSWER
                       IN
             CAUSE NO. 2020CV03138
                  Mark A. Nava
                       vs.
              CEM Insurance Company

     IN THE COUNTY COURT AT LAW NO. 10
          OF BEXAR COUNTY, TEXAS


A.   Copy of Civil Docket Sheet fr01n Bexar County County Clerk for
     Cause No. 2020CV03138

B.   Plaintiff's Original Petition filed June 15, 2020

C.   Defendant's Original Answer filed August 14, 2020
Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 6 of 27




   EXHIBIT A
 8/17/2020                   Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 7 of 27
                  https://search. bexar.org/Case/CaseDetail?r=6e6414 34-4d72 -48a0-83d2 -529932050c25&st=l& J=Nava&fn=Mark&m=A.&=& full=y&p=2 _ 20 ...




    Case #2020CV03138
    Name: MARK A NAV A

    Date Filed : 6/15/2020

    Case Status : PENDING

    litigant TY.Re : PLAINTIFF

    Court: 010

    Docket TY.Re : AUTO DAMAGES & PERS. INJURY

    Business Name : 2020CV03138

    ~Y.Ie : MARK A NA VA


    ~yk_{~)   : vs CEM INSURANCE COMPANY




https ://search .bexar.org/Case/CaseDetail?r=6e641434-4d72-48a0-83d2-529932050c25&st=I&I=Nava&fn=Mark&m=A. &=&full=y&p=2_2020CV03138 . . .        1/2
 8/17/2020                      Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 8 of 27
                    https://search. bexar.org/Case/Case Detail?r=6e641434-4d72 -48a0-83d2-529932050c25&st=I&I=Nava&fn=Mark&m=A.&=&full =y& p=2 _ 20 ...




     Case History
                                                               Currently viewing all records

      Sequence                     Dote Filed                  Description

     P00005                      8/14/2020                    ANSWER/RESPONSE
                                                              DEFENDANT'S ORIGINAL ANSWER

     P00004                      7/29/2020                    NO FEE DOCUMENTS
                                                              RETURN OF SERVICE-CEM INSURANCE CO

     S00001                      6/17/2020                    CITATION
                                                              CEM INSURANCE COMPANY
                                                              ISSUED: 6/17/2020 RECEIVED: 6/7/2020
                                                              EXECUTED: 7/22/2020 RETURNED: 7/29/2020

     P00003                      6/17/2020                   REQUEST
                                                             CITATION SERVICE REQUEST

     P00002                      6/15/2020                   CITATION
                                                             SERVICE REQUEST

     P00001                      6/15/2020                   PLAINTIFF ORIGINAL PETITION
                                                             REQUEST FOR DISCLOSURE AND INITIAL
                                                             DISCOVERY




https ://search .bexar. org/Case/CaseDeta il?r=6e641434 -4d72-4 8a0-83d2-529932050c2 5&st=l&l= Nava& fn=Ma rk& m=A. & =& fu ll=y&p=2 _ 2020CV03138 . . .   212
Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 9 of 27




   EXHIBITB
            Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 10 of 27
                                                                          E-FILED
                                                                          Bexar County, County Clerk
                                                                          Lucy Adame-Ciark
                                                                          Submission Date: 6/15/2020 12:40 PM
                                                                          Accepted Date: 6/15/2020 3:45PM
                          CAUSE NO. 2Q2QCVQ3138                           ~§7~~11~y: e~1 f/ Cho
                                                                          Deputy Clerk
MAIU<: A. NA VA                              §                    IN THE COUNTY COURT
                                             §                                   CC#10
~                                            §                         AT LAW NO.
                                             §
CEM INSURANCE COMPANY                        §                    BEXAR COUNTY, TEXAS

            PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND, REQUEST
                   I?OR DISCLOSURE AND INITIAL DISCOVERY

TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES, MARK A. NA VA. Plaintiff in the above-styled and numbered cause, and

files this his Original Petition, .hay Demand, Request for Disclosure, and Initial Discove1y,

complaining of CEM INSURANCE COMPANY, Defendant herein, and for cause of action

would respectfully show unto this Honorable Court as follows:

                                         I.
                            DISCOVERY CONTROL PLAN LEVEL

         Pursuant to Rule 190.1, TEXAS RULES OF CIVIL PROCEDURE, discovery is intended to be

conducted under Level 3 of this Rule.

                                                 II.
                                           PARTIES

         Plaintiff, MARK A. NA VA, is a natural person residing in San Antonio, Bexar County,

Texas.

         Defendant, CEM INSURANCE COMPANY (hereafter referred to as Defendant "CEM

INSURANCE COMPANY"), is an insurance company registered with the Texas Department of

Insurance and is authorized to conduct business in the State of Texas. This Defendant may be

served with process by serving its registered agent Lawrence J. Beardsley CPA, Inc., 910 N

Main Street, Suite C, Euless, Texas 76039. ISSUANCE and SERVICE of citation is requested

over this defendant at this time.
           Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 11 of 27




                                          III.
                               JURISDICATION AND VENUE

        This Court has jurisdiction over Defendant CEM INSURANCE COMPANY in that it is

deemed a citizen of the State of Texas pursuant to 28 USC Section 1332.(c)( I )(a). Venue is

proper in this Court in that all or a substantial part of the events or omissions giving rise to this

claim occurred in Bexar County, Texas.

       Plaintiff believes that the evaluation of damages is uniquely within the purview of the

jury, however, as required by Rule 4 7 of the Texas Rules of Civil Procedure, Plaintiff states that

he seeks monetary relief over one hundred thousand dollars ($1 00,000.00) but no more than two

hundred thousand dollars ($200,000.00).

                                       IV.
                          GENERAL STATEMENT OF THE CASE

       Plaintitl MARK A. NA VA, seeks a declaration to establish the prerequisites to recovery

under the provisions of an automobile insurance policy provided by Defendant and which

included supposed protection for recovery of damages in the event of a collision with an

uninsured or underinsured third-party driver. Specifically, Plaintiff seeks a declaration under

TRCP Chapter 37, the Uniform Declaratory Judgment Act ("UDJA"), that Plaintiff is entitled to

recover from Defendant, for damages resulting from the motor vehicle collision with a third-

party driver that are beyond the damages already recovered from the third-party driver, that those

damages fall within the coverage afforded Plaintiff under the automobile insurance policy

Defendant was paid for, and specifying the amount of damages, attorney fees, interest, and




                                                 2
              Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 12 of 27




 court costs that Defendant is obligated to pay. 1

                                                          V.
                                         FACTUAL BACKGROUND

          On or about July 22, 2018, Plaintiff was in a motor vehicle collision with Monica Pena

 Lucio (herein after called "Third Party") in San Antonio, Bexar County, Texas, wherein he

sustained personal injuries.            At all times material hereto, Monica Pena Lucio was an

"underinsured motorist'' as that term is defined by a UIM policy issued to Plaintiff, MARK A.

NA VA. As a result of the collision, Plaintiff sustained serious injuries and damages, the value of

which exceeded the liability policy limits ofthe Third Party, Monica Pena Lucio. As a result, the

Third Party insurer tendered the limits of her liability policy. Prior to accepting those limits,

Plaintiff received permission from Defendant CEM INSURANCE COMPANY to accept said

limits without prejudice to his right to pursue his benefits under the under-insured motorist

provision of policy number PRAFT A90 1-02. After receiving permission from Defendant CEM

INSURANCE COMPANY to accept the third party's limits of liability, Plaintiff sought the

recovery of the balance of his damages from Defendant CEM INSURANCE COMPANY.

Defendant CEM INSURANCE COMPANY wrongfully and without good reason denied



1
  As the Fourth Court of Appeals recently explained in its August 21, 2019 opinion in Allstate ins. Co. v. lnvin, No.
04-18-00293, to protect responsible motorists from financial loss when they are involved in car wrecks with
uninsured or underinsured motorists (UM/UIM), Texas law requires automobile insurers such as Defendant to
include UM/UIM coverage in their policies unless their insureds reject that coverage in writing (which Plaintiff did
not here). Tex. Ins. Code Ann, Section I952.1 0 I(b); Ortiz v. State Fin. Mut. Auto ins. Co. 955 S.W.2d, 353, 356-57
(Tex. App.-San Antonio 1997, writ denied). UM/UIM coverage provides payment to the insured for all amounts
the insured is "legally entitled to recover" as damages from the UM/UIM. Tex. Ins. Code. Ann., Section I952.I06.
Recovery is reduced by the amount recovered or recoverable from the insurer of the UM/UIM's vehicle and cannot
exceed the insured's policy limits. /d. The UJDA is designed "to atTord relieftl·om unce1iainty and insecurity with
respect to rights, status, and other legal relations." Tex. Civ. Prac. & Rem. Code Ann., Section 37.002(b). It
authorizes a person interested under a written contract to "obtain a declaration of rights, status or other legal
relations thereunder." /d., Section 37.004(a). The Legislature mandates that ''it is to be liberally construed and
administered." /d., Section37.002(b). The UDJA gives trial courts discretion to award equitable and just attorney's
fees without regard to whether the recipient is the prevailing party. !d., Section 37.009. As the Fourth Court of
Appeals held in lnvin, " ... an insured may use the UDJA to establish the prerequisites to recovery in a UM/UlM
claim." Allstate ins. Co. v. lnvin, No. 04-18-00293.

                                                          3
           Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 13 of 27




Plaintiff the full value of his underinsured benefits. Plaintiff subsequently brought this suit to

recover the full measure of his damages.

                                       VI.
                         THIRD-PARTY DRIVER'S NEGLIGENCE

       On the occasion in question, the third-party driver operated an automobile in a negligent

manner and violated the duty owed to Plaintiff to exercise ordinary care in the operation of said

motor vehicle by failing to keep a proper lookout and failing to apply her brakes to avoid the

collision. Those acts or omissions constituted negligence proximately causing Plaintiffs injuries

and damages.

                                       VII.
                   FIRST CAUSE OF ACTION AGAINST DEFENDANT
                     FOR UIM BENEFITS: BREACH OF CONTRACT

       At the time of the incident made the basis of this lawsuit Plaintiff carried a policy of

insurance with Defendant CEM INSURANCE COMPANY, which contained provisions to

provide for damages in whole or part by an underinsurecl driver. Monica Pena Lucio was an

underinsured driver as those terms are defined under the relevant policy. Plaintiff further alleges

that the vehicle operated by the driver at the time of the subject collision was an underinsured

motor vehicle, as the term is defined under Texas Law.

     Plaintiff has fully complied with all the terms of the insurance policy issued by Defendant

CEM INSURANCE COMPANY as a condition precedent to bringing this suit.                      Despite

Plaintiffs compliance with the terms and provisions of the policy, Defendant CEM

INSURANCE COMPANY has failed to pay benefits due under the policy provisions.

       The acts and/or omissions of Defendant CEM INSURANCE COMPANY constitute a

breach of the provisions and terms, outlined in the insurance policy, executed between the

Plaintiff and Defendant CEM INSURANCE COMPANY. Plaintiff has satisfied all conditions


                                                 4
           Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 14 of 27




precedent to the fulfillment of his contractual demands. Accordingly, Plaintiff brings an action

for breach of contract against Defendant CEM INSURANCE COMPANY pursuant to Texas

statutory and common law, including TEXAS CIVIL PRACTICE & REMEDIES CODE Chapter 38, and

seeks damages for such breach, including actual damages, consequential damages, attorneys'

fees, prejudgment interest, litigation expenses, and costs of court.

                                      VIII.
                  SECOND CAUSE OF ACTION AGAINST DEFENDANT
                   FOR UIM BENEFITS: DEC LARA TORY JUDGMENT

        Therefore, Plaintiff now seeks a declaratory judgment, pursuant to TRCP Chapter 37, that

Plaintiff is entitled to recover from Defendant for damages resulting from the motor vehicle

collision with the Third Party, that those damages fall within the coverage afforded to Plaintiff

under the automobile insurance policy Defendant CEM INSURANCE COMPANY was paid for.

and specifying the amount of damages, attorney fees, interest, and court costs that Defendant

CEM INSURANCE COMPANY is obligated to pay.

                                           IX.
                                    CONSENT TO SETTLE

       Plaintiff obtained a written consent from Defendant CEM INSURANCE COMPANY

dated May 3, 2019, authorizing Plaintiff to settle the claim against Monica Pena Lucio for

$30,000.00.

                                                 X.
       CLAIM FOR CONTRACTUAL BENEFITS UNDER PLAINTIFF'S POLICY

       As a direct and proximate result of the Third Party's neg! igent conduct and because there

was not enough liability coverage available to him, Plaintiff is legally entitled to his contractual

benefits under his underinsured policy for his damages. Plaintiff suffered bodily injury damages

as a result of the subject motor vehicle collision and Plaintiff is a covered person, under the



                                                 5
             Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 15 of 27




underinsured policy carried with Defendant CEM INSURANCE COMPANY. Pursuant to the

underinsured policy, Plaintiff seeks monetary benefits due under the subject underinsured policy

and a judicial determination of the damages proximately caused by the subject collision which

Defendant CEM INSURANCE COMPANY must contractually pay to Plaintiff under the

underinsured pol icy.

                                              XI.
                                            DAMAGES

        As a direct and proximate result of the Third Party's negligence, Plaintiff suffered bodily

injuries. Some of these injuries may be permanent and may abide with Plaintiff for a long time

in the future, if not for his entire life. As a further result of the nature and consequences of his

injuries, Plaintiff has suffered physical and mental pain, suffering and anguish, and in all

reasonable probability will continue to suffer in this manner for a long time into the future, if not

for the balance of his natural life.

        As a result, Plaintiff has sustained, and in all reasonable probability will sustain, the

following damages for which he now sues:

       a)      Past reasonable and necessary medical expenses. These expenses were incurred
               by Plaintiff for the necessary care and treatment of the injuries resulting from the
               accident complained of herein and such charges are reasonable and were usual
               and customary charges for such services;
       b)      Reasonable and necessary medical expenses which, in all reasonable medical
               probability. will be incurred in the future;
       c)      Physical pain and suffering in the past;
       d)      Physical pain and suffering which, in all reasonable medical probability, will be
               incurred in the future;
       e)      Physical impairment in the past;
       f)      Physical impairment which, in all reasonable probability. will be suffered in the
               future;
       g)      Loss of earnings/earning capacity in the past;
        h)     Loss of earning capacity which, in all probability, will be incurred in the future;
        i)     Mental anguish in the past; and
       ;)      Mental anguish in the future.



                                                 6
            Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 16 of 27




        Plaintiff also seeks to recover punitive damages, prejudgment interest, post-judgment

interest and court costs. Plaintiffs damages exceed the Court's jurisdictional minimum.

                                                XII.
                                           ATTORNEY'S FEES

        As a result of Defendant's actions complained of in this Petition, Plaintiff was required to

engage the services of the DAVIS LAW FIRM.              Pursuant to the Texas Civil Practice and

Remedies Code, Plaintiff hereby makes this written presentment of Plaintiffs claim for attorney

fees, for which Plaintiff seeks reimbursement.

                                            XIII.
                                   REQUESTS I?OR DISCLOSURE

        Pursuant to Rule 194, Defendant, CEM INSURANCE COMPANY, is requested to

disclose, within fifty (50) days of service of this request, the information or material described in

Rule 194.2 (a) through (I) of the Texas Rules of Civil Procedure.

                                           XIV.
                                    ATTACHED DISCOVERY

        Plaintiff attaches his First Set of Interrogatories and Requests for Production to

Defendant. Pursuant to TEX.R.Civ.P. 197.2(a) and 196.2(a), Plaintiff specifies that the answers

shall be served on the first business day after the expiration of fifty (50) days from the date of

service of these questions, and that the questions and your sworn answers to them may be offered

in evidence at the trial of the lawsuit.

                                   XV.
              NOTICE TO USE DOCUMENTS PRODUCED IN DISCOVERY

       Plaintiff hereby gives notice pursuant to TF::x.R.Civ.P. 193.7 of his intent to use all

documents produced by all parties at the time of triaL including all responses and documents




                                                 7
            Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 17 of 27




produced pursuant to depositions upon written questions directed to medical providers seeking

the production of medical and/or billing records.

                                            XVI.
                                        JURY DEMAND

        Pursuant to Texas Rules of Civil Procedure 216, Plaintiff hereby requests a trial by jury

and tenders the requisite fee.

                                             XVII.
                                            PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited in

terms of law to appear and answer herein, that upon final trial and hearing hereof that Plaintiff

recovers damages in accordance with the evidence, that Plaintiff recovers costs of court herein

expended, that Plaintiff recovers interest to which Plaintiff is justly entitled under the law. and

for such other further relief, both general and special, both in law and in equity, to which

Plaintiff may be justly entitled.

                                              Respectfully submitted,

                                             DAVIS LAW FIRM
                                             I 0500 Heritage Boulevard, Suite I 02
                                             San Antonio, Texas 78216
                                             Telephone: (21 0) 444-4444 ext. 1510
                                             Direct Line: (210) 870-1476
                                             Facsimile: (21 0) 870-1493

                                      BY:    Is/ Jorge A. Tuck fer
                                             JORGE A. TUCKLER
                                             State Bar No. 00794757
                                             jon!etriudavislaw.com

                                             ATTORNEY FOR PLAINTIFF




                                                8
Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 18 of 27




   EXHIBIT C
             Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 19 of 27
                                                                                      2020CV03138
                                                                                  E-FILED
                                                                                  Bexar County, County Clerk
                                                                                  Lucy Adame-Ciark
                                                                                  Submission Date: 8/14/2020 10:40 AM
                                                                                  Accepted Date: 8/14/2020 10:53 AM
                                                                                  Accepted By: Mayra Castaneda
                                      CAUSE NO. 2020CV03138                       Deputy Clerk


 MARK A. NAVA                                   §         IN THE COUNTY COURT
                                                §
 vs.                                            §         ATLAWNO. 10
                                                §
 CEM INSURANCE COMPANY                          §         BEXAR COUNTY, TEXAS

                              DEFENDANT'S ORIGINAL ANSWER

 TO SAID HONORABLE COURT:

         CEM Insurance Company ("CEM"), the Defendant herein, files this, its Original Answer

 to Plaintiffs Original Petition and would respectfully show unto the Court as follows:

                                          GENERAL DENIAL


                                                    I.

        Subject to such stipulations and admissions as may be hereafter made, Defendant CEM

hereby enters a general denial, as is permitted by Rule 92 of the Texas Rules of Civil Procedure.

                                         Special Exception

                                                    II.

        Defendant specially excepts and objects specifically to the allegations in Paragraphs IV.

VII, VIII and XII of Plaintiffs Original Petition wherein the Plaintiff seeks recovery of attorney's

fees in this action to determine whether he is entitled in the first place to recover UIM benefits.

While Plaintiff in his Petition purports to seek attorney's fees under the Declaratory Judgment

Act, Defendant would show that Plaintiff as a matter of law is not entitled to recover attorney's

fees from the insurer in this UM/UIM case, where there has been no breach of contract and there

is presently no just amount owed.      As set forth below, it is well settled law in Texas that a

UM/UIM insurer such as CEM has no duty under its policy to pay benefits under the UM/U!M

coverage portion of its policy until the insured obtains a judgment establishing the liability of the



DEFENDANT'S ORIGINAL ANSWER- Page I
              Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 20 of 27




 alleged underinsured motorist and the Plaintiffs' damages. See, Brainard v. Trinity Universal

 Ins. Co., 216 S. W.Jd 809 (Tex. 2006), where the court reaffirmed that the language "legally

 entitled to recover" as set forth in the UM/UIM statute (and in the personal auto policy) means

 that the insurer is under no contractual duty to pay UM/U!M benefits until the insured obtains a

 judgment establishing the liability and underinsurecl status of the other motorist. Because no

 such judgment has been obtained in the instant case, the insurer's duty to pay has not yet been

 triggered; hence, there has been as a matter of Jaw no breach of contract and there is no just

 amount owed. As the Texas Supreme Court also held in the Brainard case, supra, attorney's

 fees are not recoverable in a UM/UIM claim under Chapter 38 of the Texas Civil Practice &

Remedies Code or any other theory. As the Texas Supreme Court reaffirmed in the companion

case of State Farm Mut. Auto Ins. Co. v. Norris, 216 S. W.Jcl 819 (Tex. 2006), "An insured may

recover attorney's fees under Chapter 38 only if the insurer does not tender the UIM benefits

within 30 days after the trial court signs a judgment establishing the liability and underinsurecl

status of the other motorist."     !d. at 822.   Accord, see State Farm Mut. Auto Ins. Co. v.

Nickerson, 216 S.W.3d 823 (Tex. 2006).

         Because no such judgment has been obtained in the instant case, there has been as a

matter of law no breach of contract and there is presently no just amount owed. Therefore,

Plaintiff can have no valid claim for attorney's fees, under the Declaratory Judgment Act, or

otherwise.   Accordingly, all allegations relating to a claim for attorney's fees should be stricken

from Plaintiffs Original Petition. Of this special exception, Defendant prays judgment of the

court.




DEFENDANT'S ORIGINAL ANSWER- Page 2
                Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 21 of 27




                                            Verified Denials

                                                   III.

             Pleading further, Defendant denies that Plaintiff has complied with all conditions

 precedent to payment of his claim for Uninsured/Underinsured Motorist benefits under the

 subject policy of insurance.       Specifically, it is well-settled law in Texas that an uninsured

 motorist insurer such as CEM has no duty under its policy to pay benefits under the UM/UIM

coverage portion of its policy until the insured obtains a judgment establishing the liability of the

alleged underinsured motorist and the Plaintiffs damages. Because no such judgment has been

obtained in the instant case, the liability of the insurer to pay UM/UIM benefits has not yet been

triggered. Consequently, Plaintiff as a matter of law can have no claim for breach of contract

based on the alleged failure to pay benefits that are not presently owed.

                                         Affirmative Defenses

                                                   IV.

         Pleading further, and in the alternative, Defendant alleges that the conduct of Plaintiff

proximately caused or proximately contributed to cause the Plaintiff's alleged damages and

!11.JUnes.     In this connection, Defendant affirmatively alleges the doctrine of comparative

responsibility under Chapter 33 of the Texas Civil Practice & Remedies Code.

                                               PRAYER

         WHEREFORE, PREMISES CONSIDERED, Defendant CEM Insurance Company

requests judgment of the Court as follows:

         1.       That Plaintiff take nothing of and from this Defendant;

         2.       That Defendant recover its costs, together with its attorney's fees and all such
                  other and further relief to which it may be JUStly entitled.




DEFENDANT'S ORIGINAL ANSWER- Page 3
           Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 22 of 27




                                                  Respectfully submitted,

                                                  EKVALL & BYRNE, LLP


                                                  By   tl 0Ai4uJvu-ruf-
                                                       Michael A. Hummert
                                                       State Bar No. 10272000
                                                       mhummert@ekvallbyrne.com
                                                       Ignacio Barbero
                                                       State Bar No. 00796 I 62
                                                       i barbero@ek vallbyrne.com
                                                       4450 Sigma Road, Suite I 00
                                                       Dallas, Texas 75244
                                                       Telephone: (972) 239-0839
                                                       Facsimile: (972) 960-9517

                                                  ATTORNEYS FOR DEFENDANT
                                                  CEM INSURANCE COMPANY


                              CERTIFICATE OF SERVICE

    A true and correct copy of the foregoing instrument was e-served on counsel of record in
accordance with the Texas Rules of Civil Procedure on thisl£{~ kb- day of August, 2020.




                                                 MICHAEL A. HUMMERT




DEFENDANT'S ORIGINAL ANSWER- Page 4
           Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 23 of 27




                                          VERIFICATION


 STATE OF TEXAS                       §

COUNTY OF DALLAS                      §

         BEFORE ME, the undersigned authority, on this day personally appeared Michael A.
Hummert, known to me, who being by me duly sworn upon oath deposed and stated that he is
over eighteen (18) years of age, is of sound mind, is fully competent to make this affidavit, that
he is attorney of record for Defendant CEM Insurance Company, and that the statements
contained in Paragraph III of the foregoing instrument are, on information and belief, true and
correct.




                                                              Michael A. Hummert




       SUBSCRIBED AND SWORN TO before me thisij(t;{/                 day of August, 2020.
                                                         '~                             ~




DEFENDANT'S ORIGINAL ANSWER- Page 5
                                             Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 24 of 27
 JS 44 (Rev 12/121
                                                                                                CIVIL COVER SHEET
 The JS 44 civil cover sheet and the inli.lflnation contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided ~~: local. rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpose oltmtmtmg the Ctvtl docket sheet. (SUi /NS/RUC '!IONS ON NI:'XTI'AU/:' OF JHIS FOI/M.)
 I. (a) PLAINTIFFS                                                                                                                       DEFENDANTS
             MARK A. NAVA                                                                                                              CEM Insurance Company


     (b) County of Residence of First Listed Plaintiff                                BEXAR                                             County of Residence of First Listed Defendant
                                        (/:'.\'( '1:'/'T IN I/.,\'. 1'/.A/NJ'/FF ('AS/:'.\)                                                                            (IN IJ.S. 1'/.A/NJJ/·FI'ASI:'S ON/.}')
                                                                                                                                        NOTE         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                     THE TRACT OF LAND INVOLVED.

     (c) Attllfneys          (/:1m1 Nam''· Addre.'·'· and 11.:/ep/ume Numht'l/                                                           Attorneys    (!/Known)
     Jorge A. Tuckler, Davis Law Firm                                                                                                Michael A. Hummert, Ekvall & Byrne
     10500 Heritage Blvd., Ste. 102, San Antonio Texas 78216                                                                         4450 Sigma Road, Suite 100, Dallas, Texas 75244
     Phone: 210-870-1476                                                                                                             Phone: 972-239-0839
 II. BASIS OF JURISDICTION (!'lace an ".I... ;nunei!oxlinll)                                                            Ill. CITIZENSHIP OF PRINCIPAL PARTIES (/'/ace an".\"' 111 line Hox/in                                         /'/wnufj
                                                                                                                                 (For /)Jl'ersi~F ('use.~· 011~1)                                        and (Jne Hox.fiw JJefi:nllam)
0    I    U.S. Government                     0 3         Federal ()ucslion                                                                                     I'TF      DEF                                            PTF         OEF
             l'l•inti!T                                     (l /.,)'. (i<Jl'ernmeot Not a     PariJ~                        C'Jtizen of This Stale              !XI       0         Incorporated or Principal Place       0 4        0 4
                                                                                                                                                                                      of Business In This Stnte

          U S. Government                     l'9   4     Diversity                                                         Citizen of Another St(lte           0         0     2   Incorporated and Principal Place         0       18:5
             DeiCitdaill                                    (/mlicale Clli;;en.rlup q/Partie.r in Item Ill)                                                                            of Business ln Another State

                                                                                                                            Citizen or Subject of a             0 3       0     3   Foreign Nation                           0   6   0 6
                                                                                                                              Foreiun Country
IV. NATURE OF SUIT (!'lace an"\'" inUneHor OniJ~
             CONTRACT                                                                TORTS                                     FORFEITURE/PENALTY                             BANKRUPTCY                        OTHER STATUTES
~ I I 0 Insurance                             PERSONAL INJURY                            PERSONAL INJURY                    0 625 Drug Related Seizure              0 422 Appeal 28 USC' 158             0   375 False Claims Act
CJ 120 ivtarint!                            0 31 0 Airplane                            0 365 Persoual lnjtuy -                      of Propel1y 21 USC' 881         0 423 Witl1drawal                    0   400 Stnte Re<lpportioumcnt
CJ 130 ~Idler Act                           0 3 I 5 Airplane Product                             Product Liability          0 690 Other                                       28 USC' 157                0   410 Antitrust
:1 140 Ncgoti01blc Jnstnunent                            Liability                     0 367 Health Carel                                                                                                0   430 Banks and Banking
CJ I ~0   RcctlVC:r~·
                    of 0\'crpilymcnl        ::J 320 Assault. L1bel &                           Pharmaccutlcnl                                                           PROPERTY RIGHTS                  0   450 Commerce
          & Enlllrcemcnt of Judgment                    Slaucter                               Personnl lnjur:                                                      ::J 820 Copyrights                   0   460 Deportntion
::J 151 MedJcaJe Act                        0 330 Federal Employers'                           Product Lmbility                                                     0 830 Patent                         0   470 Racketeer lnl1ucnced ami
[J !52 Rt:Co\·c~· of Dcfnulkd                     Liability                            0   368 .~sbcsl(lS Personill                                                 0 840 Trademarh                               Corrupt Orgmuzations
          Student Loans                     0 340 Milrinc                                       lnjUt)' Product                                                                                         0 480 Consumer Credit
          ( Exdudt!s    V~tenms)            0 345 Marint: Prodw.:t                            Liability                                      LABOR                     SOCIAL SECURITY                  0 4~0 Cable/Sat TV
:::J 153 Recovery of Overpayment                        L1abdity                        PEKSONALPROI'ERT\                   0 710 Fair Labor Standards              0 861 HIA ( 1395ffl                 0 850 Sccunties/Commudil!t:s
        of Veteran's Benclits               IJ .150 Motor Vc!Hcle                      0 ,170 Other Fraud                           ..-\ct                          ::J 8(>2 Black Lung r 92,11                   Exchange
n   160 Stockholders' Suits                 tJ 355 Motor Vehicle                       CJ 371 Tnuh in      L~.:nding        :J 720 Labor';\lmmg!O!mcnl              !J 863 DIWCDIWW (405(gll            ::J SlJO Other Stntutory Act/OilS
0 I YO ( lthcr C ontr<lCt                               Product Lmbd1ty                0 _\SO Other Personal                        Relations                       0 864 SSID Tille .\VI               CJ 891 Agnculllual r-\cts
,'] !95 Contract Product Liability          0 360 Other Personal                                Property Damage             0 740 Railway Labor Act                 CJ 865 RSI (405(g)l                 0 893 Environmental Matters
0 196 Fmn~hisl!                                         Injury                         0 385 Property Dnmagt!               0 751 Family and Mcdi~al                                                    0 895 Freedom of lnfurrnation
                                            0 362 Personal          hlJlll)' -                  Product Liability                   Leave Act                                                                     Act
                                                        ~ 1cdical
                                                          ,vial practice                                                    0 790 Other Lnbor Litigation                                                0 896 Arbitration
          REAL PROPERTY                         CIVIL RIGHTS                            PRISONER PETITIONS                  0 79 I Employee Retirement                 FEDERAL TAX SUITS                0 899 Administratin~ Procedure
Cl 210    Land (\liH.lemnntion              0 440 Other Ci1·il Rights                    Hnbcas Corpus:                            lnC(lrllC Security Act           0 870 Taxes (U.S. Plaintiff                  Act/Review or Appe<tl of
0 ::!20   F oredosurc                       0 441 Yotm~                                0 463 Alien Detainee                                                                or Defendant)                         Agency Decision
CJ 230    Rent Lease & EJectment            0 442 Employment                           0 510 Motions to Vacate                                                      0 87 I IRS-Third Party              0    950 Constitutionality of
:J 240    Tm1s to Land                      0 443 Housing/                                      Sentence                                                                   26 USC' 7609                          State Statutes
CJ 245    T011 Product Liability                  Accommodntiuns        0 530 Gencml
0 290     All Other Real Propc11y           0 445 Ama. w/Disubilities - 0 535 Death Penalty                                        IMMIGRATION
                                                  Employment              Other:                                           0 462 Naturalization Application
                                            0 446 Amer. w/Disabilities- 0 540 M;Uldamus & Other                            0 465 Other Immigration
                                                  Other                 0 550 Civil Rights                                       Actions
                                            0 448 Education             0 555 Prison Condition
                                                                        0 560 Ci\'ii Detainee-
                                                                                                Comiitwns of
                                                                                                Contineruent

V. ORIGIN                 rl'llln' """X" m line H11.r unh)
C1 I Ori,W1itl                 ];ii( 2 Removed from                      0       3    Remanded trom                    0 4 Reinsmted or         0 5 Transferred from                0 6 Multtdtslrict
     Proceeding                        Stale Court                                    Appcllale Court                      Reopened                 Anolhcr District                    Litigation
                                                                                                                                                        (specify)
                                                    Cite Ihe U S Civil Stntutc under which you arc filing (/)olwt dtejuri.wlictirmul.rtututes unles.•· tlil'ersil>)
                                                 28 usc 1332
VI. CAUSE OF ACTION                             r,::.;:....:;:..;;;;...;;;.._."-'..,;=-----------------------------
                                                Brief description of cause
                                                    Claim for UIM benefits, breach of contract and declaratory judgment
VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                                                                       DEi\IAND$                                         CHECK YES only if demanded in complamt
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                                              JURY DEMAND:          )'::) Yes 0 No
VIII. RELATED CASE(S)
                       (See im·tructiom):
      IF ANY                                                                                                                                                           DOCKET NUMBER




    RECEIPT~                           AMOUNT                                                  APPLYING IFP                                          JUDGE                                  MAG. JUDGE
                  Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 25 of 27



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                    San Antonio       DIVISION

                                  Supplement to JS 44 Civil Cover Sheet
                                 Cases Removed from State District Court

This form must be filed with the Clerk's Office no later than the first business day
following the filing of the Notice of Removal. Additional sheets may be used as necessary.

The attorney of record for the removing party MUST sign this form.

STATE COURT INFORMATION:

1.    Please identify the court from which the case is being removed; the case number; and the
complete style of the case.
 Cause No. 2020CV03138
 Mark A. Nava v. CEM Insurance Company
 In the County Court at Law No. 10
 Bexar County, Texas

2.     Was jury demand made in State Court?                  ~Yes          0     No

If yes, by which party and on what date?

Mark Nava                                                  06-15-2020
Party Name                                                 Date


STATE COURT INFORMATION:

1.     List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
attorney(s) of record for each party named and include the attorney's firm name, correct mailing address,
telephone number, and fax number (including area codes).
Mark A. Nava                                     Jorge A. Tuckler (SB #00794757)
Plaintiff                                        Davis Law Finn
                                                 10500 Heritage Boulevard, Suite 102
                                                 San Antonio, Texas 78216
                                                 Phone: 210-870-1476 Fax: 210-870-1493
2. List all parties that have not been served at the time of the removal, and the reason(s) for non-service.
Not Applicable




TXWD- Supplement to JS 44 (Rev. 9 /2019)                                                              Page 1
                  Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 26 of 27



3.    List all parties that have been non-suited, dismissed, or terminated, and the reason(s) for their
removal from the case.
 Not Applicable




COUNTERCLAIMS, CROSS-CLAIMS, and/or THIRD-PARTY CLAIMS:

1.       List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim, include
all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the attorney(s) of
record for each party named and include the attorney's firm name, correct mailing address, telephone
number, and fax number (including area codes).
 Not Applicable




VERIFICATION:



Attorney for Removing Party                               Date


CEMINSURANCECOMPANY
Party /Parties




(NOTE: Additional comment space is available on page 3)




TXWD- Supplement to JS 44 (Rev. 9 /2019)                                                             Page 2
                Case 5:20-cv-00980 Document 1 Filed 08/19/20 Page 27 of 27


ADDITIONAL COMMENTS (As necessary):

  STATE COURT INFORMATION, Continued

 CEM Insurance Company                     Michael A. Hummert (SB #10272000)
 Defendant                                 Ekvall & Byrne, LLP
                                           4450 Sigma Road, Suite 100
                                           Dallas, Texas 75244
                                           Phone:    972-239-0839
                                           Fax:       972-960-9517




TXWD- Supplement to JS 44 (Rev. 9 /2019)                                       Page 3
